 In the Matter of AusTELL CABINET COMPANYandUNITEDFmRNITuREWORKERS OF AMERICA,LOCAL #299Case No. C-1980.-Decided October 23, 1941Jurisdiction:cabinet manufacturing industry.Settlement:. stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Earle K. ShaveandMr. John C. McKee,for the Board.Mr. Williams G. Grant,of Austell, Ga., for the respondent.Mr. C. H. Gillman,of Atlanta, Ga., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE.Upon charges duly filed by United Furniture Workers of America,Local #299, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theTenth Region (Atlanta, Georgia), issued its complaint dated Sep-tember 8, 1941, against Austell Cabinet Company, Austell, Georgia,herein. called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (5) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notices of hearingthereon were duly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that on or about February 1, 1941, and at all timesthereafter the respondent refused to bargain collectively with theUnion as the exclusive representative of its employees within anappropriate unit; and (2) that since January 23, 1941, the respond-ent, by certain named officers, agents, and supervisory employees,urged and warned its employees to withdraw from the Union, threat-ened them with discharge or other discipline if they joined or re-36 N. L. R. B., No. 69.355 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDmained members of the Union, and made written and oral statementsderogatory to the Union.The respondent thereafter filed its answer, dated September 17,1941, denying thecommissionof theunfair labor practices alleged inthe complaint.Pursuant to notice, a hearing was begun on September 22, 1941,.atAtlanta, Georgia, before James C. Batten, the TrialExaminerduly designated by the Chief Trial Examiner.The respondent, the'Union, and the Board were represented and participated in the hear-ing.On the same day the respondent,the Union,and counsel for-the Board entered into a stipulation in settlement of the case.This-stipulation provides as follows :STIPULATIONCharges having been filed with Robert Frazer, Regional Direc-tor for the National Labor Relations Board, Tenth Region,complaint was issued and served on all parties wherein andwhereby it was alleged that the respondent engaged in unfair-labor practices in violation of Section 8, subsections(1) and, (5)of the National Labor Relations Act (49 Stat. 449).Pursuant.to notice, a hearing was held at Atlanta, Georgia on September22, 1941, before James C. Batten, duly authorized to act as TrialExaminer.It being the intention of the parties to amicably dispose of the-matters which have arisen, it is hereby stipulated and agreedby and among Austell Cabinet Company (hereinafter called the,respondent), by its attorneyWilliam G. Grant; United Furni-tureWorkers of America,Local #299(hereinafter called the-union) by its representative C. H. Gillman; and by Earle K.Shawe andJohn C.McRee, attorneys for the National Labor-Relations Board,as follows :IRespondent is a corporation organized and existing by virtueof the laws of the State of Georgia, having its office and place-of businessin the City of Austell, State of Georgia (hereinafter-called the plant), and is engaged in the manufacture,sale anddistribution of furniture.In the course of its business during theyear 1940, the total approximate value of raw materials used byrespondent was $200,000, of which approximately 50% was soldand shipped to the plant from states other than the State of-Georgia.During the same year the plant's products were valuedat approximately$380,000, of which approximately 60% was soldand shipped to customersin states other than the State of' AUSTELL CABINET COMPANY357Georgia.Respondent admits for the purpose of this proceedingthat it, is engaged in interstate commerce within the meaning ofSection 2, subsections (6) and (7) of the National Labor Rela-tions Act.IIUnited FurnitureWorkersof America,Local #299, affiliatedwith the Congress of Industrial Organizations,is a labor organi-zation within the meaning of Section 2, subsection(5) of theNational Labor Relations Act. .IIIAll production and maintenance employees at respondent'splant, exclusive of supervisory and clerical employees, constitutethe unit appropriate for the purposes of collectivebargainingwithin themeaningof Section 9 (b) of the National LaborRelations Act.The union, on January 23, 1941, and at all timesthereafter, has been the representative for the purposes of collec-tive bargaining of a majority of the employees within the saidunit, and was therefore on January 23, 1941, and at all timesthereafter, the exclusive representative of all the employees insaid unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the National Labor Relations Act.IVAll parties hereto waive all further or other procedure pro-vided by the National Labor Relations Act, or the Rules andRegulations of the National Labor Relations Board, includingthe making of findings of fact and conclusions of law.VOn the basis of the facts stipulated in paragraph I above, thepleadings heretofore filed, this stipulation, and by agreement ofthe parties hereto, the National Labor Relations Board may enterits order in the following form in the above entitled case :ORDERThe National Labor Relations Board hereby orders thatAustell Cabinet Company, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of the rights of its employees to 358.DECISIONS OF NATIONAL LABOR RELATIONS BOARDself organization, to form, join, or assist labor -organizations, tobargain collectively through representatives. of .their own. choos-ing, and to engage in concerted activities for '_the purpose ofcollective bargaining or other mutual aid or protection, as guar-anteed in Section 7 of the National Labor Relations Act.(b) Refusing to bargain collectively with the United FurnitureWorkers of America, Local, #299 as the exclusive representativeof the production and maintenance employees at-the respondent'splant; but excluding clerical and supervisory employees, in re-spect to rates of pay, wages, hours of employment and otherconditions of employment.2.Take the following affirmative action to effectuate thepolicies of the National Labor. Relations Act:(a)Upon request, bargain collectively with the United Furni-tureWorkers of America, Local #299 as "the exclusive; repre-sentative of all the production and maintenance. employees ofrespondent's plant, exclusive of clerical . and supervisory em-ployees, in respect to rates of pay, wages, hours of employmentor other conditions of employment.(b)Upon application, offer to the employees whose names arelisted in Appendix "A" of this Order and who went on strikeon April 4, 1941, and who have not since been fully reinstated,immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges; and place those other employees who wenton strike and for whom employment is not immediately avail-able upon a preferential list in the order of their seniority, and-thereafter in accordance with such list offer to them employmentin their former or substantially equivalent positions (withoutprejudice to their seniority or other rights and privileges) assuch employment becomes available and before other personsare hired for such work. In the event any of the employeesin Appendix "A" do not apply for reinstatement within seven(7)days from the date of the Board's Order approving thisstipulation, sufficient names from the top of the departmentalpreferential list shall be added to Appendix "A" to replace thosewho do not apply, until twelve of the striking employees havebeen reinstated.(c)Post immediately, and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, copies ofthis stipulation in conspicuous places throughout its plant.(d) Notify the Regional Director for the Tenth Region withinten days from the date of this Order of the steps the respondenthas taken to comply herewith. AUSTELL CABINET COMPANYVI.359°It is further understood and agreed that all future layoffswill be on the basis of seniority, and it is agreed that new em-ployees hired since April 4, 1941, the first day of the strike, willonly be considered as having seniority from the first day of theiremployment, and will therefore be the first employees laid off.'VIIThe respondent hereby consents to the entry by the UnitedStates Circuit Court of- Appeals for the appropriate circuit,upon application of the Board of a consent decree enforcing anorder of the Board in the form hereinabove set forth, and herebywaives further notice of the application for such decree.VIIIThat the execution of this stipulation shall conclude all pro-ceedings before the Board in the above-entitled case, and it is.expressly understood and agreed that this stipulation and theOrder provided for herein shall be a complete and final dispositionof all the issues raised by the charges and Complaint in thisproceeding,and that no other further procedure, order or decree,otherthanthose provided for herein,shall be instituted or madewith respect to the subject matters contained in the charges and.Complaint herein against any of the parties to this stipulation.IXIt is expressly understood by the parties hereto that thisstipulation does not constitute an admission by the respondent.of any of the allegations contained in the charge or the Complaint.herein, nor is it to be considered as an admission that the re-spondent has committed any unfair labor practice.XIt is understood and agreed that this stipulation embodies the-verbal agreement of any kind which varies, alters, or adds to this.stipulation.XIIt is understood and agreed that this stipulation is subject tothe approval of the National Labor Relations Board and shallbecome effective- immediately upon receipt of notice granting such.approval. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 7, 1941, the Board issued its order approving the abovestipulation, making it apart of the record in the case, and, pursuantto Article II, Section 36, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, transferring the proceedingto the Board for the purpose of entry of a Decision and Order by theBoard pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAustell Cabinet Company, a Georgia corporation having its officeand place of business in Austell, Georgia, is engaged in the manufac-ture, sale, and distribution of furniture.During 1940 the respondentused approximately $200,000 worth of raw materials, about 50 per centof which was shipped to the plant from outside the State of Georgia.During the same period the respondent manufactured about $380,000worth of its products, approximately 60 per cent of which was shippedoutside the State of Georgia.The respondent admits for the purposes of this case that it is en-gaged in commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, the National Labor Relations Board herebyorders that Austell Cabinet Company, Austell, Georgia, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the rights of its employees to self-organi-zation, to form, join, or assist labor organizations, to bargain collect-ively through representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)Refusing to bargain collectively with the United FurnitureWorkers of America, Local. #299 as the exclusive representative ofthe production and maintenance employees at the respondent's plant,but excluding clerical and supervisory employees, in respect to rates AUSTELL CABINET COMPANY361of pay, wages, hours of employment and other conditions of em-ployment.'2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Upon request, bargain collectively with the United FurnitureWorkers of America, Local #299 as the exclusive representative of allthe production and maintenance employees of respondent's plant, ex-clusive of clerical and supervisory employees, in respect to rates ofpay, wages, hours of employment or other conditions of employment;(h)Upon application, offer to the employees whose names are listedin Appendix "A" of this Order and who went on strike on April 4,1941, and who have not since been fully reinstated, immediate andfull reinstatement to their former or substantially equivalent positions.without prejudice to their seniority or other rights and privileges;and place those other employees who went on strike and for whomemployment is not immediately available upon a preferential list in theorder of their seniority, and thereafter in accordance with such listoffer to them employment in their former or substantially equivalentpositions (without prejudice to their seniority or other rights andprivileges) as such employment becomes available and before otherpersons are hired for such work. In the event any of the employeesin Appendix "A" do not apply for reinstatement within seven (7)days from the date of the Board's Order approving this stipulation,sufficient names from the top of the departmental preferential list shallbe added to Appendix "A" to replace those who do not apply, untiltwelve of the striking employees have been reinstated;(c)Post immediately, and keep posted for a period of at least sixty(60) consecutive days from the date of posting, copies of the abovestipulation in conspicuous places throughout its plant;(d)Notify the Regional Director for the Tenth Region within,ten (10) days from the date of this Order of the steps the respondenthas taken to comply herewith.APPENDIX "A"Machine RoomChas. CarverA. G. ThrowerA. C. Perkins, Jr.Walker BurnetteCabinet RoomG. W. SmithGeorge McKoyA. C. Perkins, Sr. 362DECISIONSJ. S. Todd.Horace QueenInnes KnoxR. D. PittsB. A. ThrowerB. O. Ellis:Sherman Nutt.Bob PilgrimR. E. LongJ. Q. GoreE. H. Bolton.JohnRobinsonA. S. JordanWm. M. KiteBenny DavisRichard JonesJohn Waters, Jr.Clyde GordonJ. W. OwensOF NATIONAL LABOR RELATIONS BOARDFinishing RoomMasonHendrixCrating RoomUpholsteryBillArringtonAPPENDIX "B"PREFERENTIAL LISTMachine Room.Upholsters :C. A. LunsfordClaude RobinsonBill McGouirkErnest MossB. G. EllisRobert CogginsRoy Lee AllenW. E. ReidCabinet RoomSteve GordonH. W. PilgrimR. A. ThreadgillWarner JamesOscar CookFinishing RoomJ.W. AllenRobert HansonPaul BoldenCrating RoomE. S. DewberryThomas AllumsUpholstery RoomHelpers:George JordanWillie Eason